

                                                                                                                  
EXHIBIT 10.36
 
WALGREEN EXECUTIVE DEFERRED PROFIT-SHARING PLAN
AMENDMENT NUMBER TWO
I.
Effective January 1, 2015:
The first sentence of Section 4.1 of the Plan is deleted and replaced with the
following:
"A Participant may elect to defer under the Plan by filing a Deferral Election
in accordance with Section 4.2."
The third sentence of Section 4.1 of the Plan is deleted and replaced with the
following:
"Deductions will be made pursuant to such Deferral Elections during the Plan
Year."


II.
Effective January 1, 2015, Section 5.1 of the Plan is amended by adding the
following sentence at the end thereof:
"For purposes of the foregoing calculations and credits, it shall be assumed
that the Participant contributes the maximum annual amount permissible under the
Profit-Sharing Plan, regardless of the Participant's actual contribution level,
if any."





